Case 17-18432        Doc 59     Filed 02/14/19     Entered 02/14/19 12:19:26          Desc         Page 1
                                                  of 3




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 17-18432
         Kristen Santiago

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/19/2017.

         2) The plan was confirmed on 10/06/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/01/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/11/2018, 09/26/2018.

         5) The case was dismissed on 12/14/2018.

         6) Number of months from filing to last payment: 11.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $8,782.42.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-18432      Doc 59    Filed 02/14/19        Entered 02/14/19 12:19:26                 Desc         Page 2
                                                  of 3



 Receipts:

        Total paid by or on behalf of the debtor               $3,330.00
        Less amount refunded to debtor                             $0.00

 NET RECEIPTS:                                                                                     $3,330.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,141.90
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $188.10
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,330.00

 Attorney fees paid and disclosed by debtor:                 $650.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 BARONS CREDITORS SERVICE CORP   Unsecured            NA         282.00           282.00           0.00       0.00
 ILLINOIS DEPT OF REVENUE        Priority            0.00           NA               NA            0.00       0.00
 INTERNAL REVENUE SERVICE        Priority            0.00           NA               NA            0.00       0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured         529.00        529.60           529.60           0.00       0.00
 LAKE PARK PLAZA CONDO ASSOC     Unsecured      1,500.00       3,837.12         3,837.12           0.00       0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      1,958.00         364.28           364.28           0.00       0.00
 QUANTUM3 GROUP                  Unsecured         454.00        454.08           454.08           0.00       0.00
 ROUNDPOINT MORTGAGE SERVICIN    Secured       25,000.00           0.00             0.00           0.00       0.00
 ROUNDPOINT MORTGAGE SERVICIN    Secured             0.00          0.00             0.00           0.00       0.00
 SANTANDER CONSUMER USA          Unsecured      7,501.00       7,959.60         7,959.60           0.00       0.00
 MERCHANTS CREDIT/EDWARD HOSP    Unsecured         853.00           NA               NA            0.00       0.00
 CREDIT ONE BANK NA              Unsecured      1,146.00            NA               NA            0.00       0.00
 CHASE CARD                      Unsecured      2,682.00            NA               NA            0.00       0.00
 SPEEDY CASH                     Unsecured            NA         166.08           166.08           0.00       0.00
 WESTLAKE FINANCIAL SERVICES     Secured             0.00          0.00             0.00           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-18432        Doc 59      Filed 02/14/19     Entered 02/14/19 12:19:26              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $13,592.76                $0.00            $0.00


 Disbursements:

         Expenses of Administration                             $3,330.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $3,330.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/14/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
